Citation Nr: 0008740	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1991.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  Although the veteran had various upper respiratory 
infections, no diagnosis of asthma was made during his active 
service.

2.  The veteran has not presented competent medical evidence 
etiologically relating asthma to his period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had respiratory problems during 
his service, and that at one point a doctor told him that his 
symptoms were due to asthma, rather than hay fever, as was 
previously thought.  He contends that he did not have asthma 
prior to his period of active service and that some of his 
service medical records are missing.  The veteran has 
indicated his belief that the current system of documentation 
for veterans' medical conditions is markedly inadequate.  
Moreover, he worked as a dental hygienist and he was around 
military doctors all the time who would give him 
"unofficial" medical treatment in hallways and the like; 
these episodes of treatment for asthma were not recorded in 
his service medical records.  He reported during his February 
1999 RO hearing that he currently has asthma and he treats it 
with Azmacort, Proventil, and an Alupent inhaler.  His asthma 
flares up and he usually starts to have breathing problems if 
he walks for more than 25 yards.  The initial issue before 
the Board is whether the veteran has submitted a well-
grounded claim for entitlement to service connection for 
asthma.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The Board has reviewed all of the veteran's service medical 
records and it has found numerous complaints and treatment 
records for upper respiratory conditions, but no medical 
source made any diagnosis of asthma during the veteran's 
service.  Although the veteran has stated that he was treated 
for hay fever in May 1987 and the doctor told him that he had 
asthma, not hay fever, this has not been documented by the 
current medical evidence of record.  Actually, the service 
medical record in question reflects that the veteran had a 
negative history of asthma.  The Board finds it entirely 
reasonable that the veteran was told that he had asthma, but 
this, along with other factors, must be reflected in the 
record for the VA to establish service connection for asthma.  
As stated above, other service medical records show episodes 
of various other upper respiratory conditions, but no asthma.

A VA examiner reviewed the entire claims folder in June 1998 
and he did offer an opinion that the veteran's asthma by 
history was etiologically related to his service.  The 
examiner noted the May 1987 service medical record and the 
negative history of asthma attacks.  He also noted the 
various upper respiratory conditions and the episodes of 
wheezing during service.  The examiner's impression was 
asthma by history, but he did not indicate that the veteran's 
asthma had begun during service.  Rather, this is a diagnosis 
that the veteran reported to examiner that he had asthma in 
the past.  Although the veteran clearly believes that he had 
asthma during service, this has not been documented by the 
evidence of record.  Because the veteran is a layperson, his 
contentions by themselves do not constitute competent medical 
evidence of the existence of a nexus.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Moreover, the 
veteran has not presented any other competent medical 
evidence etiologically relating a current condition to his 
period of active service.  As such, his claim must be denied 
as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the claim well grounded.  Thus, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify him of the evidence required to complete 
his application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for asthma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


